WALTER M. ELSWICK, Judge.
A right-of-way for a state road was obtained from claimant by the state road commission through her lands in Monroe county, West Virginia,, with the agreement that the state road commission would construct a fence between her pasture and the new state road commission bridge across Hands creek in Monroe county. The fence was not constructed in accordance with the agreement and claimant’s yearling calf ran astray from its pasture to the bridge and ate red lead paint off the bridge. The yearling was fatally poisoned from the lead paint and claimant’s loss amounted to the sum of $50.00, for which claim was submitted.
The state road commission submitted the claim to the court under the shortened procedure, and the claim was considered informally by the court. The attorney general concurs in and approves payment of the claim.
We, therefore, recommend that the claimant, Mrs. Minnie Broyles, be paid the sum of fifty dollars ($50.00), and make an award to her for said sum.